Citation Nr: 0603396	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1958 
to August 1960.  

This appeal originates from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for hearing loss.  The veteran has 
perfected an appeal of that decision.  

In December 2005, the veteran appeared at the RO for a video 
conference Board hearing before the undersigned sitting in 
Washington, D.C.  The transcript of that hearing has been 
associated with the claims file, and the appeal is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 2003 rating 
decision and July 2004 statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In a letter from the RO dated in 
January 2003, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given prior to the first AOJ 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, there has been substantial compliance with 
Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Neither the veteran nor 
his representative has given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disability at issue 
than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with a VA audio examination in April 2004 that was conducted 
for the purpose of determining whether a current hearing loss 
disorder could possibly be related to service.  Thus, the 
mandate outlined in 38 U.S.C.A. § 5103A has been fulfilled.  
The veteran's representative has argued, however, that the 
veteran should be afforded another VA audio examination that 
would be conducted by a panel of three physicians.  The Board 
finds no basis to grant this request since the evidence of 
record, including the April 2004 VA audio examination, 
appears adequate for the purpose of rendering a decision in 
this case.  The April 2004 examination report was based upon 
a review of the claims folder and the examination of the 
veteran, and contained reasons and bases for the opinion 
reached.  It is deemed adequate on its face.   

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Analysis

The veteran contends that his hearing loss is related to 
service, and specifically, to the persistent acoustic trauma 
he experienced while serving as a machine gunner in an 
Infantry unit during his time in service.  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for sensorineural hearing loss 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385 (2005), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for hearing loss in service.  Whispered voice 
hearing tests upon preinduction physical in May 1958 and upon 
separation physical in July 1960 produced normal findings, 
measured at 15/15, bilaterally.  

There were no treatment records dated within the first post-
service year.  The initial post-service documentation of 
hearing loss is found in a private medical examination record 
dated in December 1979.  In that record, the veteran reported 
"questionable hearing loss, bilateral without tinnitus, [or] 
loss of equilibrium."  It was noted that the veteran did 
report having otitis as a child and having been exposed to 
excessive noise in a glass factory for 7 to 8 years, and that 
he was a machine gunner during a six month tour of Army 
service.  Hearing tests revealed a wide sensorineural hearing 
loss centered at 3,000 Hertz.  Speech discrimination scores 
were good.  The examiner's pertinent impression was bilateral 
high frequency sensorineural hearing loss secondary to noise 
trauma.   

In April 2003, the veteran was provided a VA audiology 
examination for the purpose of obtaining a medical opinion as 
to whether the veteran's hearing loss could be related to his 
period of service.  In the report of the VA audiology 
examination, the examiner noted that the veteran's claims 
file had been reviewed.  The examiner noted further that the 
veteran's pre-induction physical in May 1958 and separation 
physical in July 1960 showed normal hearing upon entering the 
military service and normal hearing when he was released.  
The examiner noted further, the veteran's Army service, and 
his report of having been a machine gunner without wearing 
protection, as well as the veteran's opinion that this was 
what produced his current hearing loss.  Audiometric 
examination included pure tone thresholds showing average 
pure tone loss of 45 decibels in the right ear and 48 
decibels in the left ear, and speech recognition tests 
showing 90 percent in the right ear and 84 percent in the 
left ear.  Following examination, the diagnosis was moderate 
sensorineural hearing loss, bilateral.  The VA examiner 
opined that "it is not likely that this hearing loss is the 
result of any activity during [the veteran's] military 
service.  This conclusion is based on the fact that his 
hearing test upon release from military service shows normal 
hearing bilateral."  

As noted in the service medical records and as found by the 
VA audiologist who had reviewed and analyzed the service 
medical records, the veteran did not have defective hearing 
during service.  Notwithstanding the lack of evidence of 
hearing loss during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
question then is whether the evidence is at least in 
equipoise as to the question of whether the veteran has 
bilateral hearing loss for VA purposes that is related to 
service.  

The veteran himself has theorized that his hearing loss 
disorder is directly the result of noise exposure in service.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes the December 1979 private medical record 
that diagnosed bilateral sensorineural hearing loss, and 
associated it with acoustic trauma that included the 
veteran's reported in-service six month exposure to machine 
gun fire.  

While this statement is probative of the question of etiology 
of the veteran's hearing loss, its probative and supportive 
value is weakened significantly by two factors.  First it was 
apparently based upon the history provided by the veteran, 
himself.  There is no indication that the reporting 
audiologist had the benefit of a review of the veteran's 
medical records in general, or his service medical records in 
particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, is the choice of words offered by the December 1979 
physician.  The physician reported that the veteran had been 
exposed to excessive noise in a glass factory for 7 or 8 
years and as a machine gunner for six months in the Army, and 
then attributed the veteran's hearing loss to noise trauma.  
Given that the physician did not provide the chronology or 
the degree of the noise exposure that was described in the 
report, and given also the relatively greater time period of 
the industrial versus the military noise exposure, this 
record hardly serves as a definitive opinion in support for 
the proposition of a relationship between the veteran's 
hearing loss and service.  In essence, although the December 
1979 physician's report brings into focus the possibility of 
such a relationship, it cannot be deemed dispositive.  The 
Board find the opinion to be relatively speculative.  

In that regard, it is noted that at the hearing before the 
Board, the veteran testified that the industrial noise 
exposure described in the 1979 report had occurred prior to 
service.  In turn, his representative argued that since the 
veteran was noted to have normal hearing upon entry into 
service, all of the noise exposure described in the December 
1979 medical report would have to be associated with the 
veteran's military service.  Regardless of the fact that the 
veteran also testified that he had no post-service noise 
exposure, the representative's theory amounts to nothing more 
than speculation by a person without the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in April 2004 for the purpose of 
making a determination as to etiology.  In that report, the 
examiner refuted the veteran's reported history that his 
noise exposure during service was responsible for his current 
hearing loss.  This refutation was expressly based upon the 
examiner's review of the veteran's claims file, including his 
service medical records.  In the context of that review of 
the record, the examiner provided reasons and bases for his 
opinion.  As such, this medical evidence is deemed highly 
probative.  

The examiner unequivocally concluded that the hearing loss 
that the veteran now has was not associated with military 
service.  Taken in conjunction with an overview of the claims 
folder which demonstrates the paucity of evidence of hearing 
loss between 1960 and 1979, the evidence against the 
veteran's claim becomes overwhelming.  The medical evidence 
as a whole demonstrates that hearing loss for VA purposes was 
not diagnosed until almost 19 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's bilateral hearing loss was related to service.  The 
veteran's claim must be denied on that basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


